Citation Nr: 0026170	
Decision Date: 09/29/00    Archive Date: 10/04/00

DOCKET NO.  96-49 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
ruptured diaphragm.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
osteoarthritis of the spine.  

3.  Entitlement to more than one award of special monthly 
compensation under 38 U.S.C.A. § 1114(k) for multiple loss of 
use of a creative organ.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from October 1950 to 
October 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  

In June 1998, the RO sent the veteran a statement of the case 
on the issue of entitlement to service connection for atrophy 
of the testicles.  An appeal on that issue is not of record.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  Service connection, for disorders including 
osteoarthritis and residuals of a ruptured diaphragm, was 
denied by the Board in April 1990.  

3.  Since the Board's April 1990 decision, the veteran has 
made statements which were cumulative of his previous 
statements.  

4.  There was evidence of current disability at the time of 
the Board's April 1990 decision.  Since then, the veteran has 
submitted current medical records which are cumulative, in 
that they continue to present evidence of current disability.  

5.  The letters of February and March 1996, from Frank T. 
Varney, M.D., are cumulative of the report of injury of the 
veteran's diaphragm.  

6.  In regard to the claimed residuals of a ruptured 
diaphragm, the veteran has not brought forth evidence, which 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.

7.  In letters of February and March 1996, Frank T. Varney, 
M.D., expressed opinions linking the veteran's current back 
disorder to injury in service.  He provided an explanation 
which is so significant that it must be considered in order 
to fairly decide the merits of the claim.  

8.  The appellant has reported injury in service and has 
brought forth competent medical evidence of a diagnosis of 
degenerative disease of the spine and competent evidence of a 
nexus between the spine diagnosis and the reported injury in 
service.  

9.  The veteran has sterility of both testes as the result of 
disease in service.  


CONCLUSIONS OF LAW

1. The April 1990 Board decision is final. 38 U.S.C.A. § 
7104(b) (West 1991).

2. The evidence received since the April 1990 Board decision, 
which denied service connection for residuals of a ruptured 
diaphragm is not new and material, and the claim for service 
connection for residuals of a ruptured diaphragm is not 
reopened.  38 U.S.C.A. §§ 5108, 7104 (West 1991); 38 C.F.R. 
§§ 3.102, 3.156(a) (1999).  

3. The evidence received since the April 1990 Board decision, 
which denied service connection for osteoarthritis is new and 
material, and the claim for service connection for 
osteoarthritis of the spine is reopened.  38 U.S.C.A. §§ 
5108, 7104 (West 1991); 38 C.F.R. §§ 3.102, 3.156(a) (1999).  

4.  The claim for service connection for osteoarthritis of 
the spine is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  

5.  There is no legal basis for more than one award of 
special monthly compensation under subsection (k) for loss of 
use of a creative organ.  38 U.S.C.A. § 1114 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.350, 4.14 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for back and gastrointestinal disorders 
was denied by the Board in January 1955.  Service connection 
for a hiatal hernia was denied by the Board in November 1973.  
Service connection for a hiatal hernia and a back disorder 
was denied by the Board in September 1974.  Service 
connection for disorders including osteoarthritis and 
residuals of a ruptured diaphragm was denied by the Board in 
April 1990.  Decisions of the Board are final.  38 U.S.C.A. 
§ 7104(b) (West 1991); 38 C.F.R. § 20.1100 (1999).  

The United States Court of Appeals for the Federal Circuit 
has held that this presents a jurisdictional matter.  That 
is, VA has no jurisdiction to consider the claim unless the 
appellant submits new and material evidence.  Therefore,  the 
first determination which the Board must make, is whether the 
veteran has submitted new and material evidence to reopen the 
claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed.Cir. 1996).  

The first analysis is whether new and material evidence has 
been presented to reopen the claim.  New and material 
evidence need not change the final outcome of the case, but 
there is a standard set forth in the regulation which must be 
met.  See Hodge v. West, 155 F.3d 1356, 1360-62 (Fed.Cir. 
1998).  

New and material evidence means evidence not previously 
submitted to agency decision makers that bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (1999).  

This is a two part test.  First, the evidence must be new.  
That is it must not have previously been submitted to agency 
decision makers.  Also, it must be neither cumulative nor 
redundant.  Secondly, it must be material.  That is, it must 
bear directly and substantially upon the specific matter 
under consideration.  Additionally, by itself or in 
connection with evidence previously assembled it must be so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

United States Court of Appeals for the Federal Circuit has 
held that according to the plain language of the regulation, 
evidence that is merely cumulative of other evidence in the 
record cannot be new and material even if that evidence had 
not been previously presented to the Board.  Anglin v. West, 
No. 99-7019 (Fed. Cir. Feb. 15, 2000).  

When the Board denied service connection for osteoarthritis 
and residuals of a ruptured diaphragm in April 1990, the 
evidence of record included the service medical records, 
statements from the veteran as to injury in service and 
continuing symptoms there after, diagnoses of current 
disability, and a nexus opinion.  

1.  Residuals of a Ruptured Diaphragm

The veteran asserts that an explosion while training in 
service resulted in a rupture or herniation of his diaphragm 
(hiatal hernia).  When the Board considered the claim, in 
1990, the evidence included a January 1973 note in which J. 
W. Rutledge, M.D., stated that, in his opinion, the veteran 
had a recurrent esophageal hiatal hernia and recurrent spinal 
arthritis (chronic and service-connected).  That is, there 
was a medical report which provided evidence of a connection 
to service, as well as evidence of current disability.  There 
were other medical reports which also provided evidence of 
current disability.  

Following the 1990 Board decision, medical records were added 
to the file.  An October 1997 endoscopic procedure found 
Barrett's esophagus, short segment and antral gastritis.  A 
biopsy showed mild chronic inflammation of the stomach antrum 
as well as changes consistent with gastroesophageal reflux 
disease.  These and other recent clinical records are 
cumulative in that they simply continued to show current 
disability.  

Additionally, since the 1990 Board decision, there were 
February and March 1996 letters from Frank T. Varney, M.D.  
Dr. Varney acknowledged that he had only treated the veteran 
for 5 years.  He stated that, in December 1950, a simulator 
shell exploded under the veteran causing injury to his back 
and diaphragm.  While Dr. Varney went on to link the injury 
in service to a current back disorder, he did not make any 
further mention of the diaphragm injury.  Dr. Varney did not 
link the injury in service to a current diaphragm disorder.  
As to the diaphragm injury, all the doctor provided was a 
history of injury which is cumulative of other reports of 
injury during service; and such histories of injury were 
considered by the Board in 1990.  The cumulative mention of a 
diaphragm injury in service is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  It is not new and material evidence.  38 C.F.R. 
§ 3.156 (1999).  

The Board's review of the evidence received since its 1990 
decision does not disclose anything which is so significant 
that it must be considered in order to fairly decide the 
merits of the ruptured diaphragm claim.  Consequently, the 
1990 decision can not be reopened and the denial remains 
final.  

2.  Osteoarthritis of the Spine

At the time of the Board's 1990 decision, there was extensive 
evidence of a current back disorder.  However, the only 
evidence of a nexus between an injury in service and a 
current back disability was the January 1973 note from Dr. 
Rutledge, M.D., stating that, in his opinion, the veteran had 
a recurrent esophageal hiatal hernia and recurrent spinal 
arthritis (chronic and service-connected).  There really was 
no explanation for the opinion.  In a February 1996 letter, 
Dr. Varney provided some explanation.  He stated that the 
injury in service contributed to the wear and tear on the 
veteran's spine and could have played a part in the 
degenerative process.  While this explanation is minimal, it 
is new, it is relevant, and it was not previously considered.  
The Board agrees with the veteran and his representative that 
Dr. Varney's 1996 letters are new and material evidence.  
38 C.F.R. § 3.156 (1999).  They have not been previously 
submitted to agency decision makers.  They bear directly and 
substantially upon the specific matter under consideration.  
They are neither cumulative nor redundant.  They are so 
significant that they must be considered in order to fairly 
decide the merits of the claim for service connection for 
osteoarthritis of the spine.  

As the veteran has submitted new and material evidence, the 
claim for service connection for osteoarthritis of the spine 
is reopened.  38 U.S.C.A. § 5108 (West 1991).  

In analyzing a claim that new and material evidence has been 
submitted to reopen a claim, the first determination is 
whether new and material evidence has been presented under 38 
C.F.R. § 3.156(a); second, if new and material evidence has 
been presented, immediately upon reopening it must be 
determined whether, based upon all the evidence and presuming 
its credibility, the claim as reopened is well grounded 
pursuant to 38 U.S.C. § 5107(a); and third, if the claim is 
well grounded, the claim will be evaluated on the merits 
after ensuring the duty to assist under 38 U.S.C. § 5107(a) 
has been fulfilled.  See Elkins v. West; 12 Vet. App. 209 
(1999).  

The veteran must present a "well grounded" claim.  That is, 
he must present a claim which is plausible.  38 U.S.C.A. 
§ 5107(a) (West 1991).  Service connection is granted for 
disability resulting from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 101(16), 1110 
(West 1991).  That means that for a claim of service 
connection, there must be evidence of a current disability, 
evidence of disease or injury during service and evidence of 
a link between the two.  Further, the evidence must be 
competent.  That is, an injury during service may be verified 
by medical or lay witness statements; however, the presence 
of a current disability requires a medical diagnosis; and, 
where an opinion is used to link the current disorder to a 
cause during service, a competent opinion of a medical 
professional is required.  See Caluza v. Brown, 7 Vet. 
App. 498 (1995).

In this case, the veteran is competent to report injury in 
service, a physician has diagnosed a current disability and 
expressed an opinion linking the current disability to the 
injury in service.  All three factors required for a well 
grounded claim are present.  38 U.S.C.A. § 5107(a) (West 
1991).  

Since the claim is well grounded, VA has a duty to assist the 
veteran in the development of his claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  As discussed in the Remand, below, 
clarification and further development are required.  

3.  Entitlement to More Than One Award of Special Monthly 
Compensation under 38 U.S.C.A. § 1114(k) for Multiple Loss of 
Use of a Creative Organ

In March 1997, the RO received supporting medical evidence 
for the veteran's claim of sterility.  A June 1997 rating 
decision granted service connection for sterility and 
determined that the veteran was entitled to special monthly 
compensation under 38 U.S.C.A. § 1114(k) (West 1991 & Supp. 
2000); 38 C.F.R. § 3.350(a) (1999).  The veteran disagreed.  
He asserted that he is entitled to two payments at the rate 
specified under 38 U.S.C.A. § 1114(k) because the sterility 
affects two testicles.  The facts on this issue are not in 
controversy.  There is no dispute that both testicles are 
affected.  The veteran's disagreement raises a legal issue.  

Nevertheless, the veteran has not cited any case or statute 
law to support his position.  He has asserted his entitlement 
without presenting any arguments based on case or statute 
law.  

Since this is a legal question, the analysis begins with the 
statute.  On August 1, 1952, 38 U.S.C. § 314(k) (now 1114(k)) 
went into effect for veterans of World War II and the Korean 
Conflict.  See Veterans Disability Compensation Act, Pub. L. 
No. 427, 66 Stat. 296 (effective date was the first day of 
the second calendar month following the date of approval of 
the Act, i.e., June 30, 1952).  That statute allows a veteran 
to receive a monthly compensation for the service-connected 
"loss or loss of use of one or more creative organs," in 
addition to his service-connected rating.  Mason v. 
Derwinski, 2 Vet. App. 487, 488 (1992).   

[I]f the veteran, as the result of 
service-connected disability, has 
suffered the anatomical loss or loss of 
use of one or more creative organs, or 
one foot, or one hand, or both buttocks, 
or blindness of one eye, having only 
light perception, or has suffered 
complete organic aphonia with constant 
inability to communicate by speech, or 
deafness of both ears, having absence of 
air and bone conduction, the rate of 
compensation therefor shall be $ 76 per 
month for each such loss or loss of use 
independent of any other compensation 
provided in subsections (a) through (j) 
or subsection (s) of this section but in 
no event to exceed $ 2,533 per month; and 
in the event the veteran has suffered one 
or more of the disabilities heretofore 
specified in this subsection, in addition 
to the requirement for any of the rates 
specified in subsections (l) through (n) 
of this section, the rate of compensation 
shall be increased by $ 76 per month for 
each such loss or loss of use, but in no 
event to exceed $ 3,553 per month.  

38 U.S.C.A. § 1114(k) (West 1991 & Supp. 2000).  

The plain meaning of a statute must be given effect unless a 
literal application of the statute or regulation will produce 
a result demonstrably at odds with the intention of its 
drafters.  See Gardner v. Derwinski, 1 Vet. App. 584, 586 
(1991), aff'd sub nom. Gardner v. Brown, 5 F.3d 1456 (Fed. 
Cir. 1993), aff'd, 513 U.S. 115, 130 L. Ed. 2d 462, 115 S. 
Ct. 552 (1994).  

The plain meaning of the phrase "one or more" is one or 
more than one.  Thus, if  a qualifying veteran has lost the 
use of one creative organ, or if he has lost the use of more 
than one creative organ, he will be paid the amount under 
subsection (k).  

In determining the intention of the drafters, it is notable 
that subsection (k) applies if there is a loss of use of one 
hand or one foot.  However, subsection (l) applies if there 
is loss of a hand and a foot or both feet.  Subsection (m) 
applies to loss of use of both hands.  It is clear that if 
the drafters intended subsection (k) to apply to one testicle 
they would have used the word "one" and not the term "one 
or more."  Further, if they intended a higher rating for 
both testicles, the drafters would have specified such a 
rating, as was done with hands and feet.  However, there is 
no other provision of 38 U.S.C.A. § 1114 which provides a 
higher rating for loss of use of both testicles.  

The plain language of the statute, as well as the scheme of 
the entire statute, convince the Board that a veteran who has 
lost the use of more than one creative organ is entitled to 
one, and only one, additional special monthly compensation 
rating under 38 U.S.C.A. § 1114(k).  VA does not have legal 
authority to pay two special monthly compensation ratings 
under 38 U.S.C.A. § 1114(k).  38 C.F.R. § 4.14 (1999).  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  



ORDER

The petition to reopen a claim of entitlement to service 
connection for a ruptured diaphragm is denied.  

The petition to reopen a claim of entitlement to service 
connection for osteoarthritis of the spine is granted.  The 
claim of entitlement to service connection for osteoarthritis 
of the spine is well grounded.  To this extent only, the 
appeal is granted.

More than one award of special monthly compensation under 
38 U.S.C.A. § 1114(k) for multiple loss of use of a creative 
organ is denied.  


REMAND

Because the claim of entitlement to service connection for 
osteoarthritis of the spine is well grounded, VA has a duty 
to assist the appellant in developing facts pertinent to the 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 
(1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  

The veteran's representative has asked the Board to obtain an 
independent medical opinion.  See 38 U.S.C.A. § 7109 (West 
1991).  A decision on that request is deferred pending the 
development below.  

The issue of entitlement to service connection for 
osteoarthritis of the spine is REMANDED to the RO  for the 
following:  

1.  After obtaining the appropriate 
releases, the RO should ask Frank T. 
Varney, M.D. to clarify his opinion.  He 
stated that it was "within the realm of 
medical probability" that the injury in 
service contributed to degenerative 
disease of the spine.  He should be asked 
clarify the realm of medical probability:  
Is it More likely than not (the 
probability is greater than 50%); As least 
as likely as not (the probability is equal 
to or greater than 50%); or Not as least 
as likely as not (the probability is less 
than 50%).  He also said that the injury 
in service contributed to the current 
disability.  He should be asked how much 
of the current disability is due to the 
injury in service.  

2.  The RO should schedule the veteran for 
an examination of his spine.  The entire 
claims folder, including a copy of this 
Remand, must be made available to the 
examiner for review.  Any necessary tests 
and X-ray studies should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.  The examiner should provide an 
opinion as to whether it is as likely as 
not that the injury in service resulted in 
the veteran's present back disorder.  If 
the examiner feels the injury was 
partially responsible for the current back 
disorder, he should express an opinion as 
to how much of the current back disability 
is due to the injury in service.  The 
examiner should provide an explanation for 
his opinions.  

3.  The General Counsel, in representing 
VA before the Court, has noted that the 
regional office has duties.  Pursuant to 
38 C.F.R. § 3.655, when the claimant 
without good cause fails to report for 
examination, the claim will be denied.  
However, the Secretary must show a lack of 
good cause for failing to report.  
Further, VA has a duty to fully inform the 
veteran of the consequences of the failure 
to undergo the scheduled examination.  The 
regional office must comply with all 
notification requirements regarding the 
duty to report and the failure to report 
for examination.  This remand serves as 
notification of the regulation.  

4.  The RO should review the claims folder 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any development 
is incomplete, appropriate corrective 
action is to be implemented.  Specific 
attention is directed to the examination 
report.  If the requested examination does 
not include fully detailed descriptions of 
pathology and all test reports, special 
studies or adequate responses to the 
specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 (1999) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.").  
Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); Abernathy v. Principi, 3 Vet. App. 
461, 464 (1992); and Ardison v. Brown, 6 
Vet. App. 405, 407 (1994).  

Following completion of these actions, the RO should review 
the claim for service connection for osteoarthritis of the 
spine.  In accordance with the current appellate procedures, 
the case should be returned to the Board for completion of 
appellate review.  The Board intimates no opinion as to the 
ultimate outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Veterans Law Judge,
Board of Veterans' Appeals



 

- 14 -


- 1 -


